Citation Nr: 1047127	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for chicken pox scars.

5.  Entitlement to service connection for left eye and eyebrow 
scars.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to December 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, California 
(RO).  

The Veteran requested a Board hearing in his April 2009 
substantive appeal.  One was scheduled for him in September 2010, 
but he failed to appear.  As he has not provided an explanation 
for his absence at the hearing, and has not requested an 
additional hearing, the Board finds that his hearing request is 
withdrawn and that appellate adjudication may proceed.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, chicken pox scars, and left eye and 
eyebrow scars, are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for 
acute back strain in January 1988, but no evidence of back 
symptomatology or a diagnosed back condition at the November 1988 
service separation examination.

2.  The evidence does not reflect that a low back condition is 
currently diagnosed.


CONCLUSION OF LAW

The criteria for service connection for a low back condition have 
not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  An August 2007 letter satisfied the duty to 
notify provisions, to include notifying the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
not conducted in this case because there is no postservice 
evidence to show any documentation of back pain, other back 
symptomatology, or a diagnosed back disorder.  38 C.F.R. 
§ 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

A January 1988 service treatment record noted that the veteran 
injured his back the day before while weight lifting.  The 
assessment was acute back strain.  Another January 1988 service 
treatment record following up on the original injury, noted the 
Veterans' report of almost complete relief, and the physician's 
belief that the Veteran was ready to return to full duty.  At the 
November 1988 service separation examination, musculoskeletal 
examination was normal, and in the November 1988 report of 
medical history, the Veteran denied experiencing recurrent back 
pain.  

Despite the documented January 1988 injury, there is no objective 
postservice medical evidence pertaining to the lower back, and 
the Veteran's statements of record do not assert that he has a 
current back disorder.  His July 2007 claim only noted his 
inservice back injury, not that he was receiving any current 
treatment; his July 2008 notice of disagreement took issue with 
the RO's failure to mention his inservice back injury in the June 
2008 rating decision; and his April 2009 substantive appeal did 
not claim a current back disorder, or even back symptomatology.  
Ultimately, a claim for service connection fails if the 
requirement for evidence showing a currently diagnosed disorder 
is not satisfied.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  Because 
there is no evidence of a currently diagnosed low back condition, 
the evidence of record does not support the Veteran's claim for 
service connection.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back condition is denied.


REMAND

Tinnitus is a "subjective" disorder, as its existence is 
generally determined by whether or not a veteran claims to 
experience it; for VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  If a veteran reports ringing in his or her 
ears, which the Veteran in this case has, then a diagnosis of 
tinnitus is generally applied without further examination.  Id. 
at 374.  However, because no opinion is of record with respect to 
the relationship between the Veteran's tinnitus and his military 
service, one must be obtained.

Although the Veteran's service treatment records show no evidence 
of bilateral hearing loss as defined by 38 C.F.R. § 4.85, to 
include on the November 1988 service separation examination, or 
within one year of service separation, review of the Veteran's 
December 1980 enlistment examination and November 1988 service 
separation examination reveals a decrease in hearing acuity at 
1000 Hertz in the right ear and at 4000 Hertz in the left ear in 
the interim period; the examining military physician also noted 
mild high frequency hearing loss, but that it was stable and not 
considered disabling.  However, service connection for hearing 
loss can still be established if medical evidence shows that a 
current impaired hearing disability is attributable to in-service 
incidents.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As some 
hearing loss was shown on service separation, and the Veteran has 
asserted a current hearing loss disability, a VA examination is 
required so that the nature and etiology of his hearing loss can 
be determined.

February 1987 and March 1987 service treatment records record 
treatment for a vesicular erythremic rash in patches with 
ulcerated and crusted lesions adjacent over face, scalp and trunk 
and extremities, requiring a 5-day hospitalization; the diagnosis 
was chicken pox.  A March 1987 service treatment record also 
noted the Veteran's concerns about permanent discolorations, with 
physical examination showing hyperpigmented rash secondary to 
resolving varicella rash (chicken pox).  The Veteran asserts that 
he has residual scars from this rash on his trunk (chest) and 
extremities.  Skin disabilities, like tinnitus, are unique in 
that they have characteristics readily identifiable by 
laypersons.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In 
that sense, the Veteran's statements that he has skin 
abnormalities are competent lay evidence that such abnormalities 
exist.  Id.; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the etiology of those skin abnormalities must be 
determined by a physician; neither the Veteran nor the Board may 
make such a medical judgment.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Finally, the Veteran has asserted that he has scars on both his 
left eye and his left eyebrow area which occurred as a result of 
his military service.  An October 1981 service treatment record 
confirms that the Veteran sustained a left eyebrow laceration 
after running into a door, for which sutures were found to be 
necessary.  January 1988 and April 1988 service treatment records 
also noted removal of a foreign body from the left eye, the 
residual of which was ultimately diagnosed as a corneal abrasion.  
Interestingly, an April 1988 service treatment record concluded 
that the corneal abrasion was healing, but that a small residual 
scar would probably remain.  Although the Veteran can identify 
his left eyebrow skin abnormality, the presence of a corneal 
abrasion scar is a medical determination.  Barr, 21 Vet. App. at 
307; Colvin, 1 Vet. App. at 175.  Physical examination is now 
required to determine the nature and etiology of the Veteran's 
claimed left eye and eyebrow scars.

Accordingly, the issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, chicken pox scars, and left eye 
and eyebrow scars are REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination, with a VA 
examiner of appropriate expertise, to 
determine the current nature and etiology 
of any hearing loss and tinnitus found.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  The findings of 
puretone decibel loss at 500, 1000, 2000, 
3000, and 4000 Hertz, must be numerically 
reported, and speech recognition 
percentage results derived using the 
Maryland CNC word list.

Following a review of the service and 
postservice medical records, the examiner 
must state whether any hearing loss shown 
is at least as likely as not (equal to or 
greater than 50 percent probability) 
related to the Veteran's military service.  
Additionally, the examiner must state 
whether any tinnitus reported by the 
Veteran is related to the Veteran's 
military service.

Information contained in the Veteran's 
service personnel records, including his 
military occupational specialty, the 
objective medical findings in the service 
medical records, the Veteran's history of 
any inservice and postservice noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.

If an opinion cannot be provided without 
resorting to speculation, the examiner 
must indicate why, and specify what 
evidence is missing from the record that 
makes it impossible to provide an opinion 
without speculation.  A complete rationale 
must be provided for any opinion 
expressed.

2.  Schedule the Veteran for an 
examination to determine the presence, 
nature, and etiology of the Veteran's 
chicken pox scars.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  All clinical findings must 
be reported in detail and correlated to a 
specific diagnosis.  The examiner must 
determine, in light of the examination 
findings, whether any of the Veteran's 
scars are the result of the documented 
February 1987 and March 1987 episode of 
chicken pox infection.  Photographs or 
other documentary evidence, if helpful, 
should be created and associated with the 
examination report.

3.  Schedule the Veteran for a VA eye 
examination to determine the nature and 
etiology of any left eye and/or eyebrow 
scars found.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, to include photographs if deemed 
appropriate, and must review the results 
of any testing prior to completion of the 
report.  Following a review of the service 
and postservice medical records, the 
examiner must state whether any scars are 
present on examination of the Veteran's 
left eye and left eyebrow; if so, the 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or more) that such scars are 
the result of the October 1981 left brow 
area trauma or the January 1988 left eye 
corneal abrasion noted in the service 
treatment records, or some other cause.  A 
complete rationale for all opinions must 
be provided.

4.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examinations, obtain 
documentation showing that notice 
scheduling the examinations was sent to 
the last known address of record, and 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  When the above development has been 
completed, readjudicate the issues on 
appeal.  If any of the benefits sought on 
appeal remain denied, issue an additional 
supplemental statement of the case to the 
Veteran.  After he has had an adequate 
opportunity to respond, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	



This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


